office_of_chief_counsel internal_revenue_service memorandum number release date cc fip b04 postf-146000-13 uilc date may to gwen schoen attorney cc lb_i ctm la large business international from sarah e lashley assistant to the branch chief branch financial institutions products subject ------------------------------------------------------------------------------- legend --------------------------------------------------- -------------------------- ---------------------------------------------------- ------------------------------------- ----------------------------------------------------------- --------------------------------------------- ------------------------------------ -------------------------------------- taxpayer individual entity entity entity entity entity entity administrator ------------------------------------------- state year year year year year a b c ----------- ------- ------- ------- ------- ------- ----------------- ----------------- ----------------- this is in response to your request for legal analysis in the cited case postf-146000-13 issue whether the seven 10-year excess loss policie sec_1 qualify as insurance for federal_income_tax purposes summary of arrangement entities and administrator the group entities entered into 10-year excess loss policies with taxpayer in year the policies are identical apart from the insured group entity policy numbers and premiums entities are s-corporations for federal_income_tax purposes individual owns all the stock of entities entities provide healthcare services to members of unrelated health maintenance organizations hmos hmos do not purchase these services directly from entities hmos contract with administrator to have entities provide healthcare services to the hmos’ members individual also owns all the stock of administrator administrator is a c-corporation administrator does not provide healthcare services directly to patients the hmos pay administrator on a capitated pre-paid monthly basis the capitation fees cover primary healthcare hospital and specialized healthcare services administrator pays entities sub-capitation fees the amount of the sub-capitation fee paid to each of entities depends primarily on the number of hmo members who receive primary healthcare services from each entity administrator also contracts with hospitals to provide hospital services to the hmo members and contracts with specialists to provide specialized healthcare services to the hmos’ members individual owns all of taxpayer’s stock taxpayer is a c-corporation in december of year taxpayer incorporated in state taxpayer is licensed with the state division of insurance state doi to operate as a pure captive_insurance_company in general under the state captive statute a pure captive insurer only insures the risks of its parent and affiliated entities or controlled unaffiliated entities taxpayer’s initial business plan filed with the state doi stated that taxpayer would issue workers’ compensation and professional liability coverage to the group entities taxpayer revised its initial business plan filing a second business plan with the state doi the second business plan stated that taxpayer would issue one-year excess loss policies to the group entities the new policies were in addition to the existing workers’ compensation and professional liability coverage described in the initial business plan the use of terms such as policies insureds insurer and premiums are for convenience only and do not imply that there is a genuine insurance arrangement for federal_income_tax purposes entitie sec_2 and merged in year postf-146000-13 taxpayer then revised its business plan again filing a third business plan with the state doi the third business plan stated that taxpayer would cancel the one-year excess loss policies and issue 10-year excess loss policies to the group entities the plan stated that premiums for the policies for all the entities will total a payable evenly over the 10-year period the limit of liability for the policies will total b the expected losses under the policies will total c which on a discounted basis equals the premiums to be paid c is less than b and greater than a the excess loss policies taxpayer issued to each of the seven group entities covered a portion of the group entities’ costs of providing healthcare services the costs to the hmo members over years the 10-year term started in december year and went through december year premiums were due in equal annual installments each policy covered one of group entity’s costs to the extent they exceeded a specified amount the attachment point a group entity’s costs that exceeded the attachment point could trigger claims by that group entity to taxpayer at the time of its execution each of the policies provided that the attachment point was dollar_figureto be determined therefore even though the business plan filed with the state doi stated that the total premiums would equal the discounted amount of expected losses the premiums for the policies were priced and the policies were executed before taxpayer and the group entities established the attachment point it is not clear when the attachment point was established but circumstantial evidence indicates that it happened no earlier than four years into the 10-year policy period taxpayer’s potential liability to each group entity was also capped under each policy the policy cap the policies limited taxpayer’s liability to each group entity to percent of the premiums that each group entity paid there is evidence that when the attachment point was established the parties fully expected group entities’ claims to exceed the policy cap taxpayer later raised the policy cap to percent of premiums in an undated policy endorsement each group entity did not pay additional premiums for the increased policy cap additionally there is evidence that the parties expected group entities’ claims to exceed the newly raised policy cap when the policy cap was raised claims were payable at the end of the 10-year policy term no claims were made under the policy from its inception through year in the aggregate the group entities paid a in premiums over the 10-year policy term each group entity claimed a deduction for each taxable_year under sec_162 for premiums_paid to taxpayer there is no indication that costs covered by the policies represented actual losses to the group entities furthermore there is no evidence that claims under the policies were for costs that exceeded the capitated payments that group entities received whether directly or indirectly from the hmos for purposes of this memorandum we will assume that claims under the policies represented actual losses to the group entities subsequent years have not yet been audited by the service postf-146000-13 law insurance neither the internal_revenue_code nor the income_tax regulations define the terms insurance or insurance_contract for federal_income_tax purposes in 312_us_531 the supreme court held that h istorically and commonly insurance involves risk shifting and risk distributing cases analyzing captive insurance arrangements have described insurance as having the following three elements an insurance risk shifting and distribution of that risk and insurance in its commonly accepted sense see eg 979_f2d_162 9th cir aff’g 96_tc_18 risk shifting occurs if a person facing the possibility of an economic loss transfers some or all of the financial consequences of the potential loss to the insurer such that the loss does not affect the insured because the insurance payment offsets the loss revrul_2002_89 2002_2_cb_984 revrul_2002_90 2002_2_cb_985 revrul_2002_91 2002_2_cb_991 811_f2d_1297 9th cir aff’g 84_tc_948 572_f2d_1190 7th cir aff’g 66_tc_1068 71_tc_278 for risk shifting to be present the party that bears the ultimate financial loss must not be the same party that suffers the loss if parties structure an apparent insurance transaction so as to effectively eliminate the effect of insurance risk therein insurance cannot be present amerco inc t c pincite the risk transferred pursuant to an insurance_contract must be a risk of economic loss allied fidelity corp f 2d pincite losses that exist at the time of the insurance agreement or that are so probable or imminent that there is insufficient risk being transferred between the insured and insurer are not proper subjects of insurance couch on insurance 3d for risk to shift the insurer must be a viable entity financially capable of meeting its obligations amerco inc t c pincite 89_tc_1010 the 96_tc_45 aff’d 979_f2d_1341 9th cir discussing the insurer’s financial capacity to pay the insured’s claims as part of its risk shifting analysis in captive cases the courts have scrutinized the capitalization of the captive for purposes of determining if there was risk shifting 62_f3d_835 6th cir 881_f2d_247 6th cir 774_f2d_414 10th cir 640_f2d_1010 9th cir in addition an arrangement must resemble insurance in its commonly accepted sense postf-146000-13 to qualify as insurance for federal_income_tax purposes see eg amerco inc v commissioner f 2d pincite the determination of whether an arrangement resembles insurance in its commonly accepted sense encompasses a number of factors including state regulators’ definitions of insurance_companies and insurance transactions amerco inc t c pincite the harper group t c pincite however state law definitions are not dispositive for federal_income_tax purposes amerco inc t c pincite the capitalization of the insurer whether premiums were charged as the result of an arm’s-length transaction whether premiums were actuarially determined and whether the policies were valid and binding are also relevant for purposes of determining whether there is insurance in its commonly accepted sense see revrul_2002_91 2002_2_cb_991 malone hyde inc f 3d pincite the harper group t c pincite gulf oil corp t c pincite n income_tax accounting sec_451 provides that the amount of any item_of_gross_income shall be included in gross_income for the taxable_year in which received by the taxpayer unless such amount is to be properly included in a different period sec_1_451-1 provides in part that under an accrual_method of accounting_income is includible in gross_income when all the events have occurred which fix the right to receive such income and the amount thereof can be determined with reasonable accuracy all the events that fix the right to receive income occur when the required performance takes place payment is due or payment is made whichever happens first see 372_us_128 revrul_80_308 1980_2_cb_162 sec_1_461-1 provides in part that under an accrual_method of accounting a liability is incurred and is generally taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability uncertainty as to the amount of the liability does not prevent a taxpayer from taking into account that portion of the amount of the liability which can be computed with reasonable accuracy sec_1_461-4 provides that in the case of taxpayer’s liability for which economic_performance rules are not provided elsewhere economic_performance occurs as the taxpayer makes payments in satisfaction of the liability to the person to whom the liability is owed postf-146000-13 analysis as explained below we conclude that the seven 10-year excess loss policies do not qualify as insurance for federal_income_tax purposes the policies do not shift any risk from the group entities to taxpayer and the arrangement is not insurance in its commonly accepted sense as a result taxpayer accrues income from premiums when they are due or paid whichever happens first but does not accrue liabilities from claims until those claims are paid insurance the economic risk under each policy is that at the end of that 10-year policy period each group entity will make claims up to the policy cap ie percent of premiums if the cost of healthcare services it provided over the 10-year period exceeded the attachment point see allied fidelity corp f 2d pincite accordingly the policies purportedly transferred this risk of economic loss from the group entities to taxpayer however the policies effectively shifted no risk because taxpayer could expect to pay percent of the premiums because the costs incurred by each group entity were clearly expected to exceed the policy cap the effect was to eliminate the transfer of an insurance risk from the group entities to taxpayer because the losses were certain to occur and in fact had already been partially incurred at the time the terms of the policies were finalized ie when the policy cap was increased and when the attachment point was set the attachment point under each policy was not established until at least four years into the 10-year policy period when the parties finally set the attachment point they set it at a level where they would have reasonably expected the costs of each group entity to exceed the policy cap see amerco t c pincite couch on insurance 3d the arrangement between taxpayer and the group entities resembles the situation that the service considered in revrul_89_96 1989_2_cb_114 the service held that a property and casualty insurance_company could not claim a deduction under sec_832 for losses_incurred when the casualty event had taken place before the parties entered into the purported insurance_contract the expected amount of losses_incurred as a result of the casualty event greatly exceeded the amount covered under the contract the service found that the premium received plus the tax benefits to the insurer plus the expected investment_income on those amounts would exceed its anticipated liability the service concluded that because the amount of the casualty_loss the insurer could expect to pay was known at the contract’s inception the arrangement lacked the requisite shifting of an insurance risk as in revrul_89_86 the only risk that taxpayer assumes is the risk that the available investment_yield between the time of payment of the premiums and the time of payment of the claims will be lower than expected revrul_89_96 the policies were drafted so that the maximum amount recoverable under the contracts b which wa sec_150 percent of premiums would certainly be reached therefore the policies were postf-146000-13 effectively designed as guaranteed investment contracts payable in years with of the principal deposited each year and with a fixed annual interest rate of dollar_figure percent which is the rate necessary to grow units deposited in equal installments over years into units at the end of those years the policy cap was later raised to percent increasing the group entities’ potential return on investment moreover if the tax savings of treating the transaction as insurance for federal_income_tax purposes were taken into account the effective promised annual rate of return would be even higher the arrangement between taxpayer and the group entities is also similar to the situation in revrul_2007_47 2007_2_cb_127 where a domestic_corporation was engaged in an inherently harmful activity and was required_by_law to incur certain mitigation expenses upon the discontinuation of the activity when the corporation began the activity it estimated that the present_value of its future remediation costs was dollar_figurex it then entered into an arrangement with an insurance_company under which it paid the insurance_company dollar_figurex in exchange for the promise to be reimbursed for its future remediation costs up to a limit of dollar_figurex the service found that this arrangement was not insurance because economically it was merely the corporation’s prefunding of its future remediation expenses the service reasoned that the overall risk assumed by the insurance_company was whether the estimated present_value of the cost of performing the measures dollar_figurex would accrue to exceed the greater of the corporation 's costs to perform the required measures or the contract limit of dollar_figurex and that this risk is akin to the timing and investment risks that revrul_89_96 concludes are not insurance risk as in the situation in revrul_2007_47 the overall risk taxpayer assumed under the policy is an investment risk-namely the risk that the purported premiums that it received from the group entities will grow over years by percent which is all that it promised to pay to the group entities this purported insurance risk is no more than the prefunding of future expenses additionally the premiums could not have been actuarially determined because they were priced before the attachment point above which taxpayer would provide coverage to the group entities was established and the policy cap was raised without increasing the premiums_paid it appears that instead the parties engineered taxpayer’s potential losses to provide a specific return on investment for group entities which further indicates a lack of insurance in its commonly accepted sense see revrul_2002_91 2002_2_cb_991 malone hyde inc f 3d pincite the harper group t c pincite gulf oil corp t c pincite n overall there was not insurance in its commonly accepted sense we conclude based on all the facts and circumstances that the policies do not qualify as insurance contracts for federal_income_tax purposes because there was a lack of risk shifting and the contracts are not insurance in its commonly accepted sense income_tax accounting postf-146000-13 taxpayer receives premiums from the group entities in exchange for the promise to pay at the end of the policy period the excess if any of each group entity’s costs over the attachment point taxpayer’s right to receive income is fixed when the premiums are due or are paid whichever happens first the amount of the premiums is fixed by the contract and therefore determinable with reasonable accuracy as of the start of the policy period taxpayer is liable for claims under each policy once each group entity’s costs exceed the attachment point the amount of that excess can be computed with reasonable accuracy and any uncertainty regarding the final amount of claims does not prevent taxpayer from taking into account the amount by which costs have already exceeded the attachment point given that the policies at issue are not insurance for federal_income_tax purposes the claims must be considered other liabilities under sec_1_461-4 economic_performance therefore occurs as taxpayer makes payments in satisfaction of the liabilities which does not occur until the end of the policy periods taxpayer’s liability for claims therefore does not satisfy all three prongs of the all_events_test until the claims are paid therefore we conclude that taxpayer accrues income from premiums when they are due or paid whichever happens first and that taxpayer does not accrue liabilities from claims until those claims are paid conclusion for the reasons stated above the seven 10-year excess loss policies do not qualify as insurance for federal_income_tax purposes as a result taxpayer accrues income from premiums when they are due or paid whichever happens first but does not accrue liabilities from claims until those claims are paid postf-146000-13 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
